DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on October 27, 2021 has been carefully considered.  Claims 1-8 are canceled.  Claims 9-22 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9-12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al. (US 4,701,307) in view of Fandel et al. (US 5,843,377). 
Regarding claims 9 and 10, Walters et al. discloses an apparatus for fluid catalytic cracking (see FIG. 7, which is an embodiment with an “internal riser”; column 8, line 31 to column 9, line 2) comprising: 
a riser (i.e., a riser 72 in a disengaging chamber 71) having a top and a bottom for conveying a stream of hydrocarbons and catalyst to crack the hydrocarbons by contact with the catalyst; an outlet at the top of the riser (i.e., an open top end of the riser 72); a reversal plate (i.e., a plate defining the top portion of a reversing zone vessel 70) surmounting a top of said riser 72 to block upward transport and direct the stream of hydrocarbons and catalyst downwardly (i.e., see flow arrows 77); and a downer (i.e., defined by lower portion of reversing zone vessel 70) in communication with the outlet of the riser 72 for receiving said stream of 81) is located below the outlet for discharging a stream of gaseous hydrocarbon products and catalyst.  
Walters et al. further discloses a means for separating the catalyst from the hydrocarbons, wherein the means comprises an “open” separation system in which a large open disengaging chamber 71 receives the stream of gaseous hydrocarbon products and catalyst from the downer 70, and wherein further separation of the catalyst from the gaseous hydrocarbon products (i.e., in the vapors recovered through entrance 78 and conduits 83) takes place in cyclones separators 76 located within the disengaging chamber 71.  
It is also noted that Walters et al. discloses another embodiment of the apparatus for fluid catalytic cracking (see FIG. 9, which is an embodiment with an “external riser” without a reversal plate; column 9, lines 3-43) comprising: a riser (i.e., a riser 65 external to a disengaging chamber 71) having a top and a bottom for conveying a stream of hydrocarbons and catalyst to crack said hydrocarbons by contact with said catalyst; an outlet at the top of the riser 65 (i.e., an open top end of the riser 65, which opens into a horizontal conduit 63); and a downer (i.e., a downwardly directed conduit 85) in communication with the outlet of the riser for receiving said stream of hydrocarbons and catalyst (i.e., a mixture of vapors and particulates from the riser 65, as indicated by flow arrow 67), where an exit of the downer (i.e., at the open lower end of the conduit 85) is located below the outlet for discharging a stream of gaseous hydrocarbon products and catalyst.  Walters et al. further discloses a means for separating the catalyst from the hydrocarbons, wherein the means comprises an “open” separation system in which a large open disengaging chamber 71 receives the stream of gaseous hydrocarbon products and catalyst from the downer 85, and wherein further separation of the catalyst from 95 and conduit 73) takes place in cyclone separators 79 located within the disengaging chamber 71.  Therefore, the downer 70 in FIG. 7 would be considered functionally equivalent to the downer 85 in FIG. 9; the exit 81 in FIG. 7 would be considered functionally equivalent to the exit (i.e., at lower end of conduit 85) in FIG. 9; and the opening 78 for receiving separated gaseous hydrocarbons in FIG. 7 would be considered functionally equivalent to the opening 95 for receiving separated gaseous hydrocarbons in FIG. 9.
Walters et al., however, fails to disclose the claimed means for separating the catalyst from the hydrocarbons, wherein the means comprises a curved duct in downstream communication with said downer at the bottom of the downer, said curved duct having a discharge opening below the outlet of the riser for discharging the stream of gaseous hydrocarbon products and catalyst.
Fandel et al. discloses an apparatus for fluid catalytic cracking (see FIG. 1-3, representing embodiments having an “external riser”; column 1, line 53, to column 7, line 9) comprising: 
a riser 60 having a top and a bottom for conveying a stream of hydrocarbons (i.e., a hydrocarbon feed 58) and catalyst (i.e., regenerated catalyst via standpipe 56) to crack said hydrocarbons by contact with said catalyst; an outlet at the top of the riser (i.e., an outlet at the top of riser 60, which opens into a horizontal section 10,80; see FIG. 1-2); and a downer (i.e., a downcomer 12,82; see FIG. 1-2) in communication with the outlet of the riser for receiving said stream of hydrocarbons and catalyst.  
Specifically, Fandel et al. discloses a means for separating the catalyst from the hydrocarbons, wherein the means comprises a separation system that comprises a curved duct 12,82 at the bottom of said downer (i.e., a curved discharge arm 20,90, see FIG. 1-2; the curved shape of the discharge arm 90 is best shown in FIG. 3), said curved duct 20,90 having a discharge opening (i.e., a tangentially oriented outlet or discharge opening 22,92; see FIG. 1-3) below said outlet for discharging a stream of gaseous hydrocarbon products and catalysts.  In addition to the curved duct 20,90, the separation system comprises a cooperating separation vessel 18,88 that receives the stream of gaseous hydrocarbon products and catalyst discharged from the discharge opening 22,92.  Further separation of the catalyst from the gaseous hydrocarbon products (i.e., in the vapors recovered by the separation vessel 18,88 and conveyed through a gas collection conduit 24,96) then takes place in cyclone separators 30,100.  The separation system “provides the advantages of a closed system and facilitates the use of downcomers and cyclone separators in the same part of the processing apparatus” (see column 2, lines 19-25).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the means for separating the catalyst from the hydrocarbons of Fandel et al. for separating the catalyst from the hydrocarbons in the apparatus of Walters et al. because the curved duct would produce a cyclonic separation of the gaseous hydrocarbon products and the catalyst, with heavier catalyst particles migrating to the outside of the cooperating separation vessel and falling downwardly while lighter gases readily change direction for upward transport out of the top of the separation vessel towards the cyclone separators for further catalyst separation (see column 5, lines 1-7; column 6, lines 20-24), thereby overcoming the disadvantages of a relatively long residence time of the gaseous hydrocarbon products within the “open” separation system of the prior art (i.e., where vapors 
Regarding claim 11, Walters et al. discloses that the downer is outside of said riser (i.e., the reversing zone vessel 70 is located outside of the riser 72, see FIG. 7).
Regarding claim 12, Walters et al. (see FIG. 14; column 8, lines 22-30) discloses that a cross-sectional area of a downer (i.e., downer area B) can be configured to be greater than or equal to a cross-sectional area of a riser (i.e., riser area A; wherein the ratio of downer area B to riser area A can range from about 0.5 to about 1.25, which includes a range of from 1 to 1.25).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure a cross-sectional area of the downer to be greater than or equal to a cross-sectional area of the riser in the modified apparatus of Walters et al., on the basis of suitability for the intended use thereof.
Regarding claim 18, Walters et al. (see FIG. 7) discloses that the downer comprises a conduit annular to the riser (i.e., an annular space between the walls of the riser 72 and the reversing zone vessel 70, through which the mixture of vapors and particulates undergoes a flow reversal, as indicated by arrows 77).
Regarding claim 19, Walters et al. discloses that an inward taper may be provided at the top edge of a riser for protection purposes (i.e., a beveled lip or protection 103 inwardly tapered by an angle θ at the top edge of a riser 105; see FIG. 10; column 10, lines 25-35).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide an inward taper at the top edge at the outlet of the riser in the modified apparatus of Walters et al., on the basis of suitability for the intended use thereof, .
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al. (US 4,701,307) in view of Fandel (US 5,843,377), as applied to claim 9 above, and further in view of Muldowney (US 5,468,369).
Walters et al. (see FIG. 7) discloses that the downer 70 has a top above the outlet at the top of the riser 72.  Walters et al., however, fails to disclose that the top is a curved top comprising a cone projecting into the downer from the curved top.
Muldowney et al. discloses an apparatus for fluid catalytic cracking (FIG. 2) comprising a riser (i.e., a vertical section for upflow of catalyst and oil) having a top and a bottom for conveying a stream of hydrocarbons (i.e., oil in line 115) and catalyst (i.e., regenerated catalyst in line 110); an outlet (i.e., via opening 125) at the top of the riser; and a downer (i.e., defined by reactor 100) in communication with the outlet of the riser; wherein the downer has a curved top above the outlet at the top of the riser and a cone projecting into the downer from the curved top (i.e., a surface 130, having a half-torus or similar shape; see column 7, lines 58-67).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the downer in the modified apparatus of Walters et al. to comprise a curved top above the outlet, with a cone projecting into the downer from the curved top, because such configuration would provide a smooth bend on the inner surface of the downer to redirect the upflowing stream of hydrocarbons and catalyst from the riser into a smooth downward flow, as taught by Muldowney (see column 7, lines 58-67).
Claims 9-15 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeiffer (US 3,607,127) in view of Fandel (US 5,843,377).
Regarding claims 9, 10, 14, and 20, Pfeiffer discloses an apparatus for fluid catalytic cracking (see FIG. 3; column 5, lines 42-64), comprising: 
a riser (i.e., a central riser portion 108 that is an “internal riser”) having a top and a bottom for conveying a stream of hydrocarbons (i.e., from hydrocarbon inlet 111) and catalyst (i.e., from regenerated catalyst inlet 109) to crack the hydrocarbons by contact with catalyst; an outlet(s) at the top of the riser 108 (i.e., an opening at the top of the riser 108 leading to two outlets spaced 180 degrees apart at the two cones 114); a reversal plate (i.e., a cap 113) surmounting a top of said riser to block upward transport and direct the stream of hydrocarbons and catalyst downwardly; and a downer comprising a plurality of downer tubes (i.e., two vertical downcomers 116, as shown), each downer tube 116 in communication with the outlet(s) of the riser 108 for receiving said stream of hydrocarbons and catalyst; wherein each downer tube 116 comprises an exit (i.e., via discharge slots 118) below the outlets for discharging a stream of gaseous hydrocarbon products and catalyst. 
Pfeiffer also discloses a means for separating catalyst from hydrocarbons, wherein the means comprises an “open” separation system in which a large open disengaging chamber (i.e., a disengaging zone 107 of the vessel 101) receives the stream of gaseous hydrocarbon products and catalyst from the plurality of downer tubes 116, and wherein further separation of the catalyst from the hydrocarbon products takes place in cyclone separators located within the disengaging chamber (i.e., “… said vessel being identical to the one of FIG. 1. Thus, there is… a disengaging zone 107 in the upper portion thereof.  Cyclones and vapor outlet are not shown,” 7 are disengaged in the vapor space 13 above the bed 14, which is contained in the lower portion of the vessel 12… Cracked vapors and the additional hydrocarbon-containing vapors resulting from the stripping of the spent catalyst are passed to cyclones (not shown) for recovery of catalyst entrained in said vapors and then passed to a conventional product recovery zone (not shown),” see column 4, line 75, to column 5, line 15).
It is also noted that while the apparatus in FIG. 3 comprises an “internal riser”, Pfeiffer further discloses an alternative embodiment of the apparatus in FIG. 1, wherein the apparatus for fluid catalytic cracking comprises an “external riser” (i.e., a vertical riser 1), with all other elements being essentially the same (i.e., a riser can be contained partially or completely within a reaction vessel; see also column 2, line 72, to column 3, line 12).
Pfeiffer, however, fails to disclose the claimed means for separating the catalyst from the hydrocarbons, wherein the means comprises curved ducts each in downstream communication with a respective one of the downer tubes 116 at the bottom of the tubes, said curved ducts each having a discharge opening below the outlet(s) for discharging the stream of hydrocarbons and catalyst; and a product/gas recovery passage adjacent to the downer tubes 116 outside of the riser 108 to enable separated gaseous products to ascent to the cyclones.
Fandel et al. discloses an apparatus for fluid catalytic cracking (see FIG. 1-3, representing embodiments having an “external riser”; column 1, line 53, to column 7, line 9) comprising: 
a riser 60 having a top and a bottom for conveying a stream of hydrocarbons (i.e., via a hydrocarbon feed 58) and catalyst (i.e., regenerated catalyst via a standpipe 56) to crack said hydrocarbons by contact with said catalyst; an outlet at the top of the riser (i.e., an outlet at the 60, which opens into a horizontal riser section 10,80); and a downer (i.e., a downcomer 12,82) in communication with the outlet of the riser for receiving said stream of hydrocarbons and catalyst.  
Specifically, Fandel et al. discloses a means for separating the catalyst from the hydrocarbons, wherein the means comprises a separation system comprising a curved duct in downstream communication with said downer 12,82 at the bottom of said downer (i.e., a curved discharge arm 20,90; the curved shape of the discharge arm 90 is best shown in FIG. 3), said curved duct 20,90 having a discharge opening (i.e., a tangentially oriented outlet or discharge opening 22,92) below said outlet for discharging a stream of gaseous hydrocarbon products and catalysts.  In addition to the curved duct 20,90, the separation system comprises a cooperating separation vessel 18,88 that receives the stream of gaseous hydrocarbon products and catalyst discharged from the discharge opening 22,92.  Further separation of the catalyst from the gaseous hydrocarbon products (i.e., in the vapors recovered by the separation vessel 18,88 and conveyed through a gas collection conduit 24,96) then takes place in cyclone separators 30,100.  Fandel et al. also discloses another embodiment of the means for separating the catalyst from the hydrocarbons adapted to an apparatus comprising a plurality of downer tubes (i.e., downcomers 122 in vessel 126; see FIG. 4; column 7, lines 9-44); wherein the means comprises a separation system comprising a plurality of curved ducts (i.e., discharge arms 130) each in downstream communication with a respective one of said downer tubes 122 at the bottom of said downer tubes, said curved ducts each having a discharge opening (i.e., openings 132) for discharging the stream of hydrocarbons and catalyst; and a product/gas recovery passage (i.e., a gas passage defined by a separation vessel 134 that surrounds each 122) adjacent to said plurality of downer tubes 122 to enable separated gaseous products to ascend to the cyclones 136 (i.e., via a gas collection conduit 128).  The separation system “provides the advantages of a closed system and facilitates the use of downcomers and cyclone separators in the same part of the processing apparatus” (see column 2, lines 19-25).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the means for separating the catalyst from the hydrocarbons of Fandel et al. for separating the catalyst from the hydrocarbons in the apparatus of Pfeiffer because the curved ducts would produce a cyclonic separation of the gaseous hydrocarbon products and the catalyst, with heavier catalyst particles migrating to the outside of the cooperating separation vessel and falling downwardly while lighter gases readily change direction for upward transport out of the top of the separation vessel towards the cyclone separators for further catalyst separation (see column 5, lines 1-7; column 6, lines 20-24), thereby overcoming the disadvantages of a relatively long residence time of the gaseous hydrocarbon products within the “open” separation system of the prior art (i.e., where vapors are discharged into a large open catalyst disengagement vessel) and providing the advantages of a “closed” separation system (see column 1, lines 43-64; column 2, lines 19-25). 
	Regarding claim 11, Pfeiffer discloses that the downer is outside of the riser (i.e., vertical downcomers 116 are outside of central riser portion 108, FIG. 2).
Regarding claims 12, 13, and 21, Pfeiffer discloses that the downer may comprise one downer tube 6 (FIG. 1) or a plurality of downer tubes 116 (FIG. 3).  As suggested by FIG. 1, a cross-sectional area of the downer 6 is equal to a cross-sectional area of the riser 1 (i.e., the tubes are drawn with same diameter).  Also, as suggested by FIG. 3, a cross-sectional area of  116 is greater than a cross-sectional area of the riser 108 (i.e., the tubes are drawn with the same diameter, and there are two downer tubes 116 versus one riser tube 108).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the cross-sectional area of the downer (or the aggregate cross-sectional area of the downer tubes) to be greater than or equal to a cross-sectional area of the riser in the modified apparatuses of Pfeiffer.
	Regarding claims 15 and 22, Fandel et al. (see FIG. 4) discloses separate gas recovery passages (i.e., gas collection conduits 128) for enabling separated gaseous products to ascend to respective cyclones 136.  In another embodiment, Fandel et al. (see FIG. 2) likewise discloses separate gas recovery passages (i.e., via gas collection conduits 96) for enabling separated gaseous products to ascend to respective cyclones 100.  However, Fandel et al. discloses that as an alternative to separate gas recovery passages, an apparatus may instead comprise a cyclone distribution chamber in communication with a gas recovery passage (i.e., a common chamber in an upper portion 62 of a gas collection conduit 24 distributing gas to both of the cyclones 30 via inlets 28; see FIG. 1).  Accordingly, it would have been an obvious design consideration for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a cyclone distribution chamber in communication with the product/gas recovery passage in the modified apparatus of Pfeiffer, on the basis of suitability for the intended use thereof.
Response to Arguments
Applicant's arguments filed on October 27, 2021 have been fully considered.
The amendment to claim 9 re-adds, “a reversal plate surmounting a top of said riser to block upward transport and direct the stream of hydrocarbons and catalyst downwardly”.  

	For the rejection of claims 9-12, 18, and 19 under 35 U.S.C. 103 as being unpatentable over Walters et al. (US 4,701,307) in view of Fandel et al., Applicant (at page 8) argues,
“… modifying the apparatus of Walters by placing the means for separating the catalyst from the hydrocarbons of Fandel on the downer or reversing chamber 70 in FIG. 7 of Walters would impede the mixture of vapor and particulate exiting from opening 81 to change the direction by 180° as shown by arrows 75 and enter entrance 78 leading to conduit 83 and cyclone 76.  As taught in Fandel, the discharge conduit and discharge openings of the downcomer conduit have an orientation that imparts a tangential velocity to the mixture as it is discharged from the discharge openings… Thus, placing the discharge conduit and discharge openings of Fandel in the apparatus in FIG. 7 of Walters would impart a horizontal tangential velocity to the mixture discharged from the discharge openings 81.  Such a modification would impede the mixture of vapor and particulate exiting from opening 81 to change the direction by 180° and enter the disengaging chamber 74 leading to conduit 83 and cyclone 76 because the discharge conduit and discharge openings would impart a tangential velocity to the mixture thereby rendering the separation via disengaging chamber 74 leading to conduit 83 through cyclone 76 inefficient and thwart its operating principle of “undergo[ing] a change in direction of 180° before they are able to enter entrance 78.”
The Office respectfully disagrees.  
To aid in the discussion, FIG. 1 of Fandel (US 5,843,377) is reproduced below:

    PNG
    media_image1.png
    501
    397
    media_image1.png
    Greyscale

	The means for separating the catalyst from the hydrocarbons is further produced below by erasing the other elements in FIG. 1 and adding flow arrows showing the upward flow of the hydrocarbons relative to the downward flow of the catalyst:
        
    PNG
    media_image2.png
    253
    122
    media_image2.png
    Greyscale

20 each having a discharge opening 22 for tangentially discharging a stream of catalyst and hydrocarbons, and a cooperating separation vessel 18 that surrounds the ducts 20 and receives the stream of catalyst and hydrocarbons.  In operation, Fandel et al. (see column 4, line 60, to column 5, line 12) discloses, 
“The mixture of gases and hydrocarbon flows from proximate ends of arms 20 through openings 22 at the distal ends of arms 20.  Openings 22 discharge the gases and hydrocarbon mixture into the separation vessel 18.  The openings are arranged to provide a tangential velocity to the exiting gases and catalyst and may also have an orientation that provides a downward component of velocity to the exiting catalyst and gases.  The end of the downcomer will ordinarily have at least two or more discharge arms arranged symmetrically around the end of the downcomer.  Separation vessel 18 performs the cyclonic separation as heavier catalyst particles migrate to the outside of the vessel and fall downwardly while lighter gases readily change direction for upward transport out of the top of the separation vessel.
Separated hydrocarbon gases pass upwardly out of separation vessel 18 through a gas collection conduit 24 that surrounds downcomer 12 and extends coaxially upwardly to define an annular flow passage 26.  The upper end of gas collection conduit 24 passes separated hydrocarbon gases in closed communication to inlets 28 of cyclones 30.” (with emphasis added).
Therefore, the means for separating the catalyst from the hydrocarbons of Fandel et al. causes the hydrocarbons to undergo a change in direction of 180 degrees relative to the downward flow direction through the downcomer before the hydrocarbons enter the gas collection conduit leading to the inlets of the cyclones for additional separation of entrained catalyst, since the “lighter gases readily change direction for upward transport”.


    PNG
    media_image3.png
    491
    264
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    422
    460
    media_image4.png
    Greyscale

	The structural similarities between the two base apparatuses would be clearly evident to one of ordinary skill in the art.  Thus, in making the combination of Walters and Fandel et al., it would have been obvious for one of ordinary skill in the art to simply connect the means for separating the catalyst from the hydrocarbons of Fandel et al. to the bottom end of the downer in the apparatus in FIG. 9 of Walters.  
Also, while Walters et al. (FIG. 9) and Fandel et al. (FIG. 1) disclose apparatuses with an “external riser”, Walters et al. additionally discloses an apparatus with an “internal riser” (FIG. 7), 70 in FIG. 7 is functionally equivalent to the downer 85 in FIG. 9; the exit 81 in FIG. 7 is functionally equivalent to the exit (i.e., at lower end of conduit 85) in FIG. 9; and the opening 78 for receiving gaseous hydrocarbons in FIG. 7 is functionally equivalent to the opening 95 for receiving gaseous hydrocarbons in FIG. 9.  
Therefore, in making the combination of Walters and Fandel et al., it would have been obvious for one of ordinary skill in the art to similarly connect the means for separating the catalyst from the hydrocarbons of Fandel et al. to the bottom end of the downer in the apparatus in FIG. 7 of Walters, where the apparatus has an “internal riser” instead of an “external riser”, and the same results would have been expected.
Applicant (at page 10, second paragraph) further argues,
“The proposed modification of providing the means for separating the catalyst from the hydrocarbons of Fandel in the apparatus of Walters would make it unlikely for vapor to enter disengaging chamber in the apparatus of Walters because the curved ducts for separating the catalyst in Fandel would sling vapor and catalyst horizontally outwardly away from the entrances 78 to the disengaging chamber 74.  Thus, the modification would make the vapor travel a longer path between the openings 81 and the entrances 78 spending a longer time in the apparatus of Walters.  Accordingly, substituting the curved ducts for separating the catalyst from Fandel in the apparatus of Walters would thwart the stated advantage the curved ducts of Fandel of: “overcoming the disadvantages of a relatively long residence time of the gaseous hydrocarbon products within the “open” separation system”.
The Office respectfully disagrees.  
In Fandel et al., the means for separating the catalyst from the hydrocarbons is 20 in combination with the separation vessel 18.  Both elements are necessary and they cooperate as a unit in order to achieve the disclosed preliminary cyclonic separation in which the catalyst discharged from the curved ducts migrates to the outside of the separation vessel and falls downwardly, while the lighter hydrocarbons discharged from the curved ducts readily change direction for upward transport out of the top of the separation vessel and towards the inlets of the cyclones for additional separation of entrained catalyst (see column 4, line 60, to column 5, line 12).
The Office therefore disagrees with Applicant’s argument that the means for separating the catalyst from the hydrocarbons of Fandel et al. would “make it unlikely for vapor to enter disengaging chamber” and “make the vapor travel a longer path between the openings and the entrances spending a longer time in the apparatus” of Walters.  In the apparatus of Fandel et al. (see FIG. 1), the walls of the separation vessel 18 immediately guide the lighter hydrocarbons that have changed direction upwards and out of the top of the separation vessel 18, so that the hydrocarbons flow towards the gas collection conduit 24 and the inlets 28 of the cyclones 30 for additional separation of entrained catalyst.  The hydrocarbons do not spend a long time within the large open reactor space 48 before entering the cyclones 30, as was observed in prior art FCC apparatuses, because the hydrocarbons are confined within the smaller space of the separation vessel 18 and are immediately guided upwards to the cyclones 30 by the walls of the separation vessel 18 (see also column 3, lines 50-61).  
Therefore, the provision of the means for separating the catalyst from the hydrocarbons of Fandel et al. at the outlet of the downcomer in the apparatus of Walters is not deemed to “destroy the operating principle” of the apparatus.  The hydrocarbons would still be subject to 
One of ordinary skill in the art would have been motivated to provide the means for separating the catalyst from the hydrocarbons of Fandel et al. in the apparatus of Walters because the curved ducts would produce a cyclonic separation of the gaseous hydrocarbon products and the catalyst, with heavier catalyst particles migrating to the outside of the cooperating separation vessel and falling downwardly while lighter gases readily change direction for upward transport out of the top of the separation vessel towards the cyclone separators for further catalyst separation (see column 5, lines 1-7; column 6, lines 20-24), thereby overcoming the disadvantages of a relatively long residence time of the gaseous hydrocarbon products within the “open” separation system of the prior art (i.e., where vapors are discharged into a large open catalyst disengagement vessel) and providing the advantages of a “closed” separation system (see column 1, lines 43-64; column 2, lines 19-25). 
For the rejection of claims 9-15 and 20-22 under 35 U.S.C. 103 as being unpatentable over Pfeiffer (US 3,607,127) in view of Fandel  et al., Applicant (at the paragraph bridging pages 11-12) argues,
“Applicants submit that modification of Pfeiffer to include the curved ducts of Fandel would render Pfeiffer unfit for its intended purpose. Placing a separation device that relies on discharge of vapor and catalyst and loss of momentum of vapor while retaining momentum of catalyst will not work at the outlet of a downcomer buried beneath the surface of the fluidized dense bed of catalyst because the bed of catalyst would inhibit momentum of discharged catalyst and vapor.”

Pfeiffer discloses various options for the outlet section of the downcomer.  
In one embodiment, which appears to be embodiment addressed by Applicant, “… the outlet of the downcomer is buried beneath the surface of a fluidized dense bed of catalyst maintained in a vessel.  Further cracking of the hydrocarbon vapors exiting the transfer conduit takes place in this bed.” (at column 2, lines 65-71).
In another embodiment, “the outlet section of the downcomer is provided with means for separating the spent catalyst from the cracked hydrocarbon vapors.  To accomplish this separation, such means can be one or more cyclones, the inlet of the primary cyclone being directly connected to the outlet of the downcomer.” (at column 2, lines 39-46).  This embodiment appears to be shown in FIG. 4 of Pfeiffer (see column 5, line 65, to column 6, line 16), wherein the apparatus comprises a cyclone 155 having an inlet directly connected to an outlet of the downcomer 161.  The outlet of the downcomer is not buried beneath the surface of the dense bed of catalyst, but located in the disengaging zone above the bed.
However, in yet another embodiment, Pfeiffer discloses, “Other alternatives include a disengaging zone of a substantially larger cross-sectional area than that of the downcomer, such that the velocity of the suspension upon discharge from the downcomer is drastically reduced, resulting in separation of the suspension into spent catalyst and cracked hydrocarbon vapors.” (at column 2, lines 46-52).  
Therefore, the prior art to Pfeiffer would not teach away from the provision of a separation device that “relies on discharge of vapor and catalyst and loss of momentum of vapor while retaining momentum of catalyst”, as argued by Applicant.  

Also, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
One of ordinary skill in the art would have been motivated to provide the means for separating the catalyst from the hydrocarbons of Fandel et al. in the apparatus of Pfeiffer in order to achieve the aforementioned advantages of a “closed” separation system for separating the hydrocarbons from the catalyst upon discharge from the downcomer.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774